Citation Nr: 1532958	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  09-41 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased rating for posterior synechia left eye iritis residuals, status post-focal laser scarring and retinal repair for retinal tear and detachment right eye, and left eye retinal tear, with lattice degeneration of both eyes, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1970 to July 1984.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the Department of Veteran Affairs (VA), Regional Office (RO) in Houston, Texas.

The Veteran testified before the undersigned Veterans Law Judge in October 2014; a transcript of that hearing is associated with the claims folder.

This claim was remanded in January 2015 by the Board for further development. The RO has complied with all remand instructions to include providing a VA examination in April 2015 and issuing a supplemental statement of the case.


FINDING OF FACT

During the rating period on appeal, the Veteran's service- posterior synechia left eye iritis residuals, status post-focal laser scarring and retinal repair for retinal tear and detachment right eye, and left eye retinal tear, with lattice degeneration of both eyes has been manifested by complaints of visual impairment; objectively, he has bilateral corrected near and distant vision of 20/40. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for posterior synechia left eye iritis residuals, status post-focal laser scarring and retinal repair for retinal tear and detachment right eye, and left eye retinal tear, with lattice degeneration of both eyes have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.25, 4.75, 4.76, 4.79, 4.84 Diagnostic Code 6003 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). Notice was provided in December 2006. 

VA has a duty to assist the Veteran in the development of the claim. The claims file includes medical records, and the statements of the Veteran in support of his claim. The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain. 

In regard to this claim, VA examinations were obtained in December 2006 and April 2015. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the Veteran has been afforded adequate VA examinations. The reports include clinical examinations and the Veteran's reported symptoms. The report provides findings relevant to the criteria for rating the disability at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012). Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim. Essentially, all available evidence that could substantiate the claim has been obtained.

Legal criteria

 Rating Disabilities in General

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014). When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition. It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history. Id. § 4.1. Nevertheless, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Criteria for Impairment of Central Visual Acuity (DC 6003)

The Veteran's posterior synechia left eye iritis residuals, status post-focal laser scarring and retinal repair for retinal tear and detachment right eye, and left eye retinal tear, with lattice degeneration of both eyes has been evaluated under Diagnostic Code 6003 for iritis. Under that diagnostic code, the disability of the eye is to be rated from 10 percent to 100 percent for impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology. The minimum rating during active pathology is 10 percent. 38 C.F.R. § 4.84a (Diagnostic Code 6003) (2008). Iritis and other similar diseases of the eye are evaluated in this manner. See 38 C.F.R. § 4.84a (Diagnostic Codes 6000-6009).

While the appeal was pending, the rating schedule for evaluating disabilities of the eyes was revised and amended. See 73 Fed. Reg. 66543 -54 (Nov. 10, 2008). The effective date of the revisions is December 10, 2008, and the revised criteria apply to all applications for benefits received by VA on or after that date. As the Veteran's claim in the current case was filed before that date, the amended criteria are not applicable.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the issue on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Throughout the current appeal, the Veteran has asserted that his service-connected eye disability is more severe than the current VA evaluation indicates. In particular, the Veteran cites impaired vision, photosensitivity, and floaters. (October 2014 Board hearing and October 2009 VA form 9). He asserts that such symptomatology warrants a compensable rating for this service-connected disability. The claims file reflects that the Veteran's left and right eyes have corrected near vision of 20/40 and corrected far vision of 20/40. (See December 2006 and April 2015 VA examinations). 

Based on the Veteran's corrected bilateral near and far vision best corrected visual acuity being 20/40 or better, an evaluation in excess of 10 percent disabling is not warranted under Diagnostic Code 6003. 

A compensable rating for loss of visual acuity requires that corrected vision be 20/40 in one eye and 20/50 in the other, or worse. 38 C.F.R. § 4.84(a), Diagnostic Codes 6003 (2008). The medical evidence of record, including the April 2015 VA examination report, shows the Veteran does not have compensable impairment of visual acuity and he does not have visual field loss.

The medical evidence of record does not reflect that the Veteran chronically needed rest-requirements or had episodic incapacity. The Veteran has not reported having to miss significant amounts of days of work because he had to rest or he was incapacitated. Additionally, the pertinent medical evidence of record showed no significant effects on the Veteran's visual acuity or visual field have been found. (See April 2015 VA medical examination). The Board finds that in viewing the evidence in the light most favorable to the Veteran, these symptoms, including retinal scarring, photosensitivity, and floaters although intermittent, are recurrent, and warrant the assignment of a 10 percent rating for pain, under DC 6003. As the Veteran is entitled to the minimum evaluation of 10 percent assigned during active pathology due to the intermittent nature of his episodes, the Board finds that a rating in excess of 10 percent is not warranted as the objective medical evidence does not reflect the Veteran with a visual impairment to a compensable degree.

Extraschedular 

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See Thun v. Peake, 22 Vet. App. 111 (2008). 38 C.F.R. § 3.321(b)(1).

The Board finds that the symptoms associated with the Veteran's service- connected posterior synechia left eye iritis residuals, status post-focal laser scarring and retinal repair for retinal tear and detachment right eye, and left eye retinal tear, with lattice degeneration of both eyes are specifically contemplated within the diagnostic codes, to include retinal scarring, photosensitivity, and floaters. In short, the rating criteria reasonably describes the Veteran's service- connected scarring, associated with his bilateral eye disability symptomatology.

Moreover, the evidence does not reflect that the Veteran's disability has met the second prong of Thun (i.e. marked interference with employment or frequent periods of hospitalization). The Board determines that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 

Total rating for compensation purposes based on individual unemployability (TDIU)

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009). In Rice, the Court held that a claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. The record does not indicate that the Veteran has been unable to maintain substantial gainful employment due to his service- connected posterior synechia left eye iritis residuals, status post-focal laser scarring and retinal repair for retinal tear and detachment right eye, and left eye retinal tear, with lattice degeneration of both eyes. Thus, the issue of entitlement to TDIU has not been reasonably raised by the record.



ORDER

Entitlement to an increased rating for posterior synechia left eye iritis residuals, status post-focal laser scarring and retinal repair for retinal tear and detachment right eye, and left eye retinal tear, with lattice degeneration of both eyes, currently evaluated as 10 percent disabling is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


